Citation Nr: 1629900	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left hip strain.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


REMAND

In May 2015, the Board remanded this case for examination of the Veteran.  The remand requested that all symptomatology associated with the Veteran's left hip disability be reported, to include range of motion testing and any functional impairment.

In August 2015 the ordered examination was conducted.  The Board finds the August 2015 VA examination inadequate, as it is not documented whether the examiner made an attempt to measure or estimate any additional limitation due to identified left hip functional impairment, as well as during periods of flare-ups of the Veteran's service-connected left hip disability.  For example, the examiner noted there was no additional loss of left hip function or range of motion after three repetitions; yet, when the examiner responded to the question, as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner noted he was unable to say without mere speculation, and further explained that the Veteran was not examined after repetitive use over time.  In addition, no response was provided regarding flare-ups.  This response by the examiner does not respond to the specific instruction in the remand to report all symptomatology associated with the Veteran's left hip disability to include any functional impairment.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

An examination provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Mitchell, 25 Vet. App. at 44.  Given the above, another VA examination is necessary to obtain pertinent findings concerning the functional impairment as well as during flare-ups of the Veteran's service-connected left hip disability.

An October 2015 "duty to assist" letter to the Veteran requesting additional evidence to support his claim was returned by the postal service as undeliverable.  In January 2016 a letter containing the same content was resent to the Veteran at a different address.  To date no response to the letter has been received from the Veteran.  Since a remand is necessary in this case, the RO should again make a request to the Veteran for additional evidence.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him another opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the record by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected left hip disorder.  The Veteran's entire record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  

The examiner must conduct full range of motion studies on clinical evaluation, in terms of degrees with a goniometer on the service-connected left hip.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any undamaged paired joint.

If there is clinical evidence of pain on motion in active motion, passive motion, and after a minimum of three repetitions on motion, the examiner must indicate the specific degree of motion at which such pain begins, for both the joint in question and any undamaged paired joint.  

If there are painful movements, the examiner must state whether the pain contributes to functional loss or additional limitation of range of motion, for both the joint in question and any undamaged paired joint.  If the pain does not contribute to functional loss or additional limitation of range of motion, for both the joint in question and any undamaged paired joint, the examiner must explain why pain does not contribute.

If there is clinical evidence of pain on weight-bearing, and nonweight-bearing, the examiner must indicate the specific degree of motion at which such pain begins, for both the joint in question and any undamaged paired joint.  

If there is pain when used in weight-bearing or nonweight-bearing, the examiner must state whether the pain contribute to functional loss or additional limitation of range of motion, for both the joint in question and any undamaged paired joint.  If the pain does not contribute to functional loss or additional limitation of range of motion, for both the joint in question and any undamaged paired joint, the examiner must explain why pain does not contribute. 

Then, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

